ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 1 March 2021 has been entered and considered. Claims 1-2, 5-7, 9-11, 13-15, and 17 have been canceled. Claim 18, the only claim pending in the application, is allowed. 

The following is an examiner’s statement of reasons for allowance: Independent claim 18 recites: a method for ascertaining a description of a lane which is in an environment of a vehicle, wherein the method comprises the acts of: ascertaining an assignment function that is set up to assign different values of a feature vector different descriptions of a lane, wherein the feature vector comprises a multiplicity of features; ascertaining environment data of the vehicle, wherein the environment data includes information about at least one of a roadway marking and one or more objects in the environment of the vehicle; ascertaining a current value of the feature vector on the basis of the environment data; wherein ascertaining the current value of the feature vector further comprises: detecting a multiplicity of objects in the environment of the vehicle on the basis of the environment data; ascertaining distances of the multiplicity of objects from the vehicle; and including the multiplicity of objects in the feature vector in a distance-dependent order based on the ascertained distances of each respective one of the multiplicity of objects; and determining a description of the lane using the assignment function and using the current value of the feature vector; wherein the assignment function comprises at least one of: a neural network having a multiplicity of neurons, wherein a neuron is set up to assign a representative value of the feature vector an applicable description of the lane; and a multiplicity of clusters having an applicable multiplicity of cluster representatives, wherein the cluster representative of 
Chen is directed to an autonomous driving algorithm which provides a compact yet complete description of the scene around the vehicle including lane monitoring. Chen discloses selected affordance indicators which are assigned ground truth values to describe the scene, the indicators including a plurality of features describing the lane markings and detected objects. Chen further inputting images and estimating the affordance indicators from the input images, the indicators including heading angle, distance to lane markings in the current and adjacent lanes, distance to preceding cars in the adjacent lanes, etc. Chen discloses evaluating a current state of the vehicle and its environment by calculating current state of the indicators to indicate a description of the vehicle and its environment, for example, to minimize the gap between the car’s current position and the center of the lane. Chen discloses that a deep convolutional neural network automatically learns the image features for estimating the affordance indicators, and that an error metric is calculated between the affordance estimations and the ground truth. 
Chen does not teach or suggest that the objects in the feature vector are sorted in a distance-dependent order based on the ascertained distances of each respective one of the 
Machii, like Chen, is directed to a driving assistance system which detects obstacles present around a vehicle and stores features of the obstacles including distance from the host vehicle (Abstract, [0050-0052], Fig. 21). Machii discloses storing the obstacle data in ascending order of distance from the host vehicle ([0052]).
	However, even if combined with Chen, Machii would not teach or suggest that the measure of distance comprises a quadratic Euclidean distance; and one or more weights of the measure of distance is dependent on a number N of objects for which the feature vector has a feature, as recited in independent claim 18.
Li is directed to feature analysis in images. Li discloses calculating a distance measure Di,j using a quadratic Euclidean distance. Li further discloses weighting the distance measure Di,j using weight Ki,j and that the weights of the distance measure depend on the number of elements in the feature vector as determined by indices i and j.
However, Li does not teach or suggest using the quadratic Euclidean distance to ascertain distance between current values of a feature vector and representative values of a multiplicity of neurons or a multiplicity of cluster representatives, let alone for the purpose of determining a description of a lane, as required by independent claim 18. That is, even if combined with Chen and Machii, Li does not teach or suggest that the measure of distance comprises a quadratic Euclidean distance; and one or more weights of the measure of distance is dependent on a number N of objects for which the feature vector has a feature within the context of the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/SEAN M CONNER/Primary Examiner, Art Unit 2663